Citation Nr: 1129496	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 3, 2006, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

During the course of the appeal, the RO granted an increased disability rating of 50 percent for PTSD, effective July 3, 2006.  As higher disability ratings are available both before and after July 3, 2006, the claim for a higher disability rating for PTSD remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the period of appeal, PTSD is manifest by flattened affect, impairment of short-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Occupational and social impairment with deficiencies in most areas due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships, has not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD, but no higher, have been approximated throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in November 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As this letter was sent prior to the March 2007 initial adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  VA examinations have been performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The RO assigned the Veteran's 30 and 50 percent ratings for PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2010).

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Analysis

In this case, a VA outpatient record from November 2005 reflects that the Veteran complained of anhedonia, decreased libido, poor concentration, and forgetfulness.  The examiner noted that the Veteran denied suicidal ideation, homicidal ideation, and hallucinations.  The examiner assigned a GAF score of 55.

In November 2005, M.C., the Veteran's spouse, commented that after returning from the military, the Veteran was withdrawn.  She said that the Veteran had difficulty sleeping.  She indicated that at times the Veteran would swing his limbs wildly in his sleep.  She observed night sweats.  She stated that at times the Veteran was so depressed he was unable to get out of bed.

A December 2005 VA follow-up record reflects that the Veteran had insomnia.  He complained of combat-related nightmares three times a week.  He reported intrusive thoughts, a panic reaction when he heard helicopters, but no flashbacks.  It was noted that the Veteran avoided crowds, flying on airplanes, and war movies.  He indicated that he had few friends.  He indicated that he angered easily and had exaggerated startle response, but no homicidal ideation.  He reported depression, decreased motivation, and decreased concentration.  Occasional passive suicidal ideation, but no active suicidal ideation, was present.  The Veteran clarified that he would never commit suicide because it would not be fair to his wife.  The examiner observed that the Veteran's speech was normal in rate and rhythm.  The Veteran's thought process was deemed linear and goal directed.  The Veteran was able to recall three out of three items in a five minute period.

A January 2006 follow-up record reflects that the Veteran had no panic attacks since beginning his medication.  It was noted that the Veteran was calmer, but his depression remained the same.  No suicidal ideation was present.  Over the previous seven weeks, the Veteran had four or five combat-related nightmares.  He experienced decreased concentration and intrusive thoughts.

In March 2006, the Veteran told a VA psychiatrist that he was less irritable.  He said that he had decreased concentration, energy, and motivation.  No suicidal ideation was present, although the Veteran reported fleeting passive suicidal ideation during the previous December.  Nightmares were noted three times per week.

A May 2006 follow-up report indicates that the Veteran was depressed with decreased motivation and concentration.  The note reflects that the Veteran's sleep was not problematic.  No suicidal ideation was present.  Nightmares had decreased in frequency.

On VA examination in July 2006, the Veteran reported that his medications were moderately helpful.  He had not been hospitalized for psychiatric reasons.  He reported that his wife felt like a widow because he was so distant.  He stated that he argued frequently with his wife and did not like to leave his house.  He preferred to spend his time alone.  It was noted that the Veteran had a history of impulsive and aggressive behavior, but no suicidal thoughts.  No problems with self-care were noted.  He reported nightmares six to eight times per month with sleep disturbance, daily intrusive thoughts, and flashbacks nearly every day.  He was hypervigilant, had an exaggerated startle response, and depressed.  The examiner indicated that the Veteran's speech was coherent and logical.  The Veteran did not have obsessive thoughts.  He had panic attacks at least weekly.  He reported trouble with his memory and concentration, but he was able to recall two out of three objects.  The examiner assigned a GAF score of 53.

A VA follow-up record from October 2006 reflects that the Veteran was depressed and fatigued.  His concentration decreased.  No suicidal ideation was present.  Vietnam-related nightmares were reported four times per week, and flashbacks were reported two or three times per week.

On VA examination in December 2006, the examiner noted that little had changed since the prior VA examination in July 2006.  The Veteran had no psychiatric hospitalizations.  The Veteran reported continued marital problems.  He said he was depressed, unmotivated, and did not sleep well.  The examiner observed that the Veteran was neatly groomed but slightly unkempt.  His affect was blunted and reduced in range.  No suicidal ideation, homicidal ideation, auditory or visual hallucinations were present.  His thought process was coherent.  The Veteran described difficulty with concentration.  He was socially isolated.  He had nightmares several times a week and did not sleep well.  He reported hypervigilance.  The examiner assigned a GAF score of 49.

A follow-up record from January 2007 reflects that the Veteran had nightmares every night.  He was depressed.  The record notes that the Veteran denied suicidal ideation, irritability, and anger.  The examiner remarked that the Veteran related well and showed a full range of affect.

In February 2007, a VA examiner noted that the Veteran reported less frequent nightmares.  The Veteran reported being depressed about three times per week.  He had decreased motivation and complained of forgetfulness.  No suicidal ideation was present.

A May 2007 VA follow-up note shows that the Veteran had an increase in depression.  He reported decreased motivation, concentration, and energy.  He denied suicidal ideation and irritability.  Flashbacks were reported twice per week.  The GAF score assigned was 56.

A July 2007 follow-up record reflects that the Veteran suffered from low depression, low motivation, and social isolation.  Sleep was deemed alright.  The Veteran had intrusive thoughts and daily flashbacks.  He denied suicidal ideation.  The GAF score assigned was 51.

In August 2007, the Veteran told a VA examiner that he was feeling slightly better.  His sleep had improved.  He was keeping more to himself.  He denied irritability, anger, and suicidal ideation.  He continued to experience nightmares and flashbacks.  The examiner assigned a GAF score of 51.

A September 2007 letter co-signed by D.H., L.C.S.W., and H.K., M.D., reflects that the Veteran received regular psychiatric visits and also attended individual and group psychotherapy.  It was noted that the Veteran experienced flashbacks, intrusive thoughts of Vietnam, anhedonia, social isolation, lethargy, nightmares primarily not of Vietnam, and depression.

In his September 2007 notice of disagreement, the Veteran remarked that he saw his therapist once per week, and he had group therapy twice per week.  He said that his medications had increased.  He stated that he retired early from his employment in 2005 due to his PTSD.

A letter from M.C., the Veteran's spouse, received in October 2007, indicates that she had seen no improvement in the Veteran.  She said that the Veteran would forget everything she told him.  She indicated that the Veteran shut her out of his life.

A January 2008 VA treatment record reflects that the Veteran had depression, decreased motivation, and decreased energy.  No irritability was present.  The Veteran reported an increase in nightmares.  He had flashbacks but no suicidal ideation.  The examiner assigned a GAF score of 61.

In March 2008, the Veteran told a VA examiner that his level of depression had not changed.  He related that he felt depressed most days.  He endorsed low energy, poor concentration, and fatigue.  He slept well and denied suicidal ideation.  He rarely experienced Vietnam-related nightmares.  He experienced nightmares twice per week.  He complained of anger but did not have a loss of behavioral control.  The examiner assigned a GAF score of 56.

In April 2008, the Veteran told a VA examiner that he had some improvement in his depression.  He slept well but had decreased motivation and fatigue.  He experienced more nightmares and flashbacks.  He denied suicidal ideation.  A GAF score of 56 was listed.

A VA treatment record from June 2008 reflects that the Veteran no longer felt depressed every day.  He reported poor concentration and said it was difficult to motivate himself.  He had fleeting passive suicidal ideation but no active plan or intent.  He reported anxiety dreams and flashbacks.  The examiner assigned a GAF score of 69.

A VA examiner observed in August 2008 that the Veteran was not feeling depressed.  Although his energy level was low, he had gained weight.  Concentration was deemed alright.  No suicidal ideation was present.  He reported one Vietnam-related nightmare.  The examiner assigned a GAF score of 73.

A follow-up record from October 2008 reflects that the Veteran reported a mild depression.  He slept well and had a fair appetite.  The examiner felt that the Veteran's concentration was alright.  No suicidal ideation was present.  The Veteran experienced daily flashbacks.  Nightmares were experienced twice per month.  The GAF score noted was 73.

An October 2008 letter from D.H., L.C.S.W., indicates that the Veteran had regular psychiatric visits and weekly individual and group psychotherapy.  The letter reflects that the Veteran had daily flashbacks, nightmares, recurrent suicidal ideation, irritability, social isolation, continuous anxiety and panic attacks, an inability to work, and depression.

A VA psychiatry note from December 2008 reflects that the Veteran had been depressed.  He denied fatigue.  His sleep was good with medication.  No suicidal ideation was present.  He experienced intrusive thoughts.  He had flashbacks twice per week.  He had nightmares every night, but they were not combat related.  The examiner assigned a GAF score of 63.

Collectively, the Board finds that the Veteran's symptoms throughout the period of appeal primarily consisted of flattened affect, impairment of short term memory, forgetting to complete tasks, impaired tasks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  As such symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity, the Veteran's disability  picture throughout the time frame in question is consistent with a 50 percent rating throughout the period of appeal.

The Board points out that, at no point during the period of appeal, did the Veteran's PTSD met the criteria for at least the next higher, 70 percent, rating.  The objective medical evidence does not reflect, and the Veteran has not claimed that he experiences, such symptoms as obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic, spacial disorientation, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships that are characteristic of the 70 percent rating.  Although occasional passive suicidal ideation has been noted (see VA treatment records from December 2005 and June 2008), no active suicidal ideation or intent has been present.  Additionally, a significant majority of VA treatment records reflect that no suicidal ideation was present (see VA treatment records from November 2005, January 2006, March 2006, May 2006, July 2006, October 2006, December 2006, January 2007, February 2007, May 2007, August 2007, January 2008, March 2008, April 2008, August 2008, October 2008, and December 2008).

The Board has carefully considered the October 2008 letter from D.H., L.C.S.W., which reflects that the Veteran had daily flashbacks, recurrent suicidal ideation, irritability, social isolation, continuous anxiety and panic attacks, an inability to work, and depression.  However, considered in the context of the entire medical record, the October 2008 does not appear to reflect the consistent level of symptomatology reflected by the VA outpatient records.  Significantly, the Board notes that three days before D.H. composed his letter, H.K., a VA psychiatrist, indicated in a treatment note that the Veteran slept well, had a fair appetite, good concentration, no suicidal ideation, daily flashbacks, and nightmares  twice per month.  The Board finds that the October 2008 treatment record from H.K. outweighs the October 2008 letter from D.H. as H.K. is a psychiatrist as opposed to a social worker, and H.K.'s note reflects greater consistency with the other medical evidence of record.

In evaluating the Veteran's PTSD, the Board has also considered the GAF scores assigned, and the definition of those scores.  However, when considered in light of the actual symptoms demonstrated, none of the assigned GAF scores, alone, provide a basis for assignment of a disability rating higher than 50 percent for the Veteran's service-connected PTSD at any time throughout the period of appeal.

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

Under the DSM-IV, GAFs from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score from 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or social functioning (e.g., having no friends, and being unable to keep a job).

In September 2006, a VA examiner assigned the Veteran a GAF score of 49, which conceivably, reflects greater impairment than that contemplated by a 50 percent disability rating .  However, the examiner did not substantiate the assignment of that score.  The September 2006 VA examination report includes no indication that the Veteran had  suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or social functioning.  Thus, the assigned GAF score of 49 was not supported by actual recorded symptoms.  The Board also observes that in January 2008, June 2008, August 2008, October 2008, and December 2008, VA examiners assigned the Veteran GAF scores of 61 to 73.  However, as GAF scores of 61 to 73 are indicative of even less impairment than that contemplated in the 50 percent rating assigned, they clearly provide no basis for assignment of any higher rating.

Under the circumstances of this case, the Board finds that throughout the period of appeal the Veteran's PTSD symptomatology has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent rating are not  met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As such, referral for extraschedular consideration is not in order here.

On these facts, and extending all reasonable doubt to the Veteran, a disability rating of 50 percent, but no higher, for PTSD is warranted throughout the period of appeal.


ORDER

A disability rating of 50 percent, but no higher, effective November 6, 2005, for PTSD, is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

In this case, the Veteran asserted in his September2007 notice of disagreement that he had to retire early from his employment specifically due to his PTSD.  He said that he could not maintain his career as his PTSD was steadily worsening.

Given the Veteran's assertions made in connection with the claim for higher rating on appeal, the Board finds the claim for a TDIU is essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  

The Board notes, however, that the RO has not considered the Veteran's entitlement to a TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Moreover, because the Veteran currently has only a 50 percent rating for service-connected PTSD, and thus, does not meet the percentage requirements for a schedular TDIU (see 38 C.F.R. § 4.16(a)), the RO should consider whether the criteria for invoking the procedures for assignment of a TDIU for PTSD on an extra-schedular basis are met.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The AMC/RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.

The RO's letter should specifically explain how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU due to PTSD in light of all pertinent evidence and legal authority (to include 38 C.F.R. § 4.16(b)).

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate S SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


